TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00301-CV


                                    Rodger Pierce, Appellant

                                                 v.

                                      Bill Hanson, Appellee




              FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
    NO. 1191-335, THE HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 5, 2021. On August 31, 2021, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by September 10, 2021, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: November 16, 2021